Citation Nr: 1105725	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-02 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery disease 
(claimed as high blood pressure and strokes).

2.  Entitlement to service connection for a neuropsychological 
disability (claimed as memory loss and concentration problems), 
to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for major depressive 
disorder (MDD) (claimed as depression).

6.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from 
October 1965 to October 1968, and from September 1971 to October 
1988.  He is a Vietnam veteran who earned the Combat Action 
Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2008 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for hypertension, cerebrovascular accident, 
cognitive disorder, stomach condition, PTSD, major depressive 
disorder, and right hip condition.  

The hypertension and cerebrovascular accident claims have been 
recharacterized as coronary artery disease; the cognitive 
disorder claim has been recharacterized as a neuropsychological 
disability; and the stomach condition claim has been 
recharacterized as a gastrointestinal disorder; all to more 
accurately reflect the Veteran's claims and the medical evidence. 

In April 2010, the Veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  During 
the hearing, the Veteran submitted additional evidence along with 
a waiver of initial RO consideration.  A transcript of the 
hearing is associated with the claim folder. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues of entitlement to service connection for a 
neuropsychological disability  and gastrointestinal disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision, the 
Veteran testified that he wished to withdraw the issue of service 
connection for a right hip condition.

2.  The Veteran had active military service in the Republic of 
Vietnam and received the Combat Action Ribbon.

3.  The Veteran has a current diagnosis of coronary artery 
disease.

4.  There are no diagnoses of PTSD of record.

5.  A VA examination report links the Veteran's depression to 
service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service 
connection for a right hip disability have been met.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

2.  The criteria for service connection for coronary artery 
disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.102, 3.303, 3.304(f) (2010).

4.  The criteria for service connection for major depressive 
disorder have been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Veteran withdrew the issue of service connection for a right 
hip condition.  A Substantive Appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Accordingly, the Board does not have jurisdiction of 
this issue.

II.  Notice and Assistance

In light of the favorable action taken with respect to the 
coronary artery disease and major depressive disorder claims, 
discussion of whether VA has met its duties of notification and 
assistance is not required, and deciding the appeal at this time 
is not prejudicial to the veteran.

With respect to the PTSD claim,VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010).  An October 2007 letter 
satisfied the duty to notify provisions, to include notifying the 
Veteran of the regulations pertinent to the establishment of an 
effective date and of the disability rating.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Veteran's service and VA treatment records have been 
obtained.  A VA PTSD examination was conducted in December 2007.  
There is no evidence that this examination was inadequate.  38 
C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  The examiner elicited the Veteran's symptoms, conducted 
a full mental status examination, and provided a multi-axial 
diagnosis with accompanying opinion containing a complete 
rationale.  There is no indication in the record that any 
additional evidence, relevant to the issues decided, is available 
and not part of the claim file.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, any such failure is 
harmless.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 
(2009).    

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time. 

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Coronary Artery Disease

The Veteran has been diagnosed with coronary artery disease.  
Effective October 30, 2010, the Secretary issued a memorandum 
lifting the stay of appeals affected by the new herbicide-related 
presumptions for ischemic heart disease, which includes coronary 
artery disease.  See Chairman's Memorandum No. 01-10-37.  The 
record establishes that the Veteran was in the country of Vietnam 
for purposes of the application of the presumptions of 38 C.F.R. 
§§ 3.307 and 3.309, and service connection for coronary artery 
disease is warranted.

PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

The Veteran's DD 214 establishes that he received the Combat 
Action Ribbon while in Vietnam.  However, there is no evidence of 
record reflecting a diagnosis of PTSD during or after service.   

At a December 2007 VA PTSD examination, the Veteran provided 
details regarding several stressors.  The examiner opined that, 
upon returning from Vietnam, the Veteran had "moderated PTSD 
symptoms but he learned to cope with them and they gradually 
improved."  He further opined that the Veteran did not meet the 
DSM-IV criteria for a PTSD diagnosis.

Although the Veteran was exposed to combat while in Vietnam, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  In the absence of proof of a present disability, there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

While the Veteran believes that he has PTSD related to his 
service, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as a diagnosis of a mental disorder, and his 
views are of no probative value.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for PTSD is not 
warranted.  

MDD

The VA examiner who conducted the December 2007 VA examination 
stated that the Veteran's depression started in Viet Nam and has 
stayed with him.  This conclusion was, inexplicably, ignored by 
the RO in adjudicating the claim.   There is no evidence to the 
contrary and service connection for depression is warranted.


ORDER

The claim for entitlement to service connection for a right hip 
disability is dismissed.

Service connection for coronary artery disease is granted.

Service connection for PTSD is denied.

Service connection for MDD is granted.


REMAND

Gastrointestinal Disorder

The Veteran contends that he has a gastrointestinal disorder that 
is related to service.  He has consistently given a history of 
amoebic dysentery that began while he was stationed in Vietnam.  

Service treatment records (STRs) show that the Veteran was 
diagnosed with viremia in September 1968 shortly after returning 
from Vietnam.  He was treated for gastroenteritis in December 
1976.  The Veteran was treated for diarrhea in October 1978, and 
an upset stomach and diarrhea in March 1980.  He reported 
occasional diarrhea in August 1988.  Post-service records from 
2007 show diagnoses of gastritis, abdominal pain, rule out 
biliary disease and pancreatitis, terminal ileitis, 
cholecysititis, gastritis, and esophagitis.

A medical opinion must be provided to determine whether any of 
the present gastrointestinal diagnoses are related to the various 
in-service gastrointestinal diagnoses.

Neuropsychological Disability

The Veteran contends that he has a neuropsychological disability 
manifested by memory loss and concentration problems that is the 
result of head trauma that he suffered while serving in Vietnam.  
In the alternative, he contends that this condition is secondary 
to his service-connected coronary artery disease or MDD.

STRs contain no complaints of, or treatment for, any sort of head 
trauma or cognitive difficulties.  Although there is no objective 
evidence to support a specific diagnosis in service, the Board 
accepts the Veteran's assertions of in-service head trauma as 
credible and consistent with the circumstances of his service.  
See 38 U.S.C.A. § 1154 (West 2002).

VA treatment records dated October and November 2007 contain 
diagnoses of memory problems probably related to stroke.  The 
Veteran complained of changes in his cognitive and communication 
skills within the previous year.  He described himself as 
indecisive, confused at times, and apprehensive.  He reported 
difficulty pronouncing words and becoming angry easily.  
Cognitive testing was not performed because the Veteran was 
scheduled for a neuropsychological evaluation in order to rule 
out structural etiology from the strokes and to clarify anxiety 
and reactivity.  One of the clinicians, a speech pathologist, 
determined that the problems reported by the Veteran "appear to 
be secondary to a psychiatric condition."  

Neuropsychological testing was completed in November 2007.  The 
Veteran's prior medical history included a "recent possible 
brain injury" due to a fall that resulted from one of his 
strokes in 2003.  The Veteran related that he had hit his head 
and may have been unconscious for an hour, although the clinician 
noted that the Veteran's report was "did not appear very 
reliable."  The Veteran also reported several incidents during 
service where he struck his head with no loss of consciousness or 
residual deficits.  The diagnoses included cognitive disorder not 
otherwise specified and mood disorder due to stroke with 
depressive features.  

At a VA PTSD examination in December 2007 the Veteran reported 
being knocked unconscious for "several days" during a combat 
mission in Vietnam.  He reportedly suffered a concussion and some 
memory loss after this incident.

Remand is required to determine the etiology of any 
neuropsychological disability manifested by memory loss and 
concentration problems. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is requested.)

1.	Schedule the Veteran for a VA 
gastroenterology examination:

(a) Conduct all necessary studies to 
determine all present gastroenterological 
disabilities.

(b) Provide an opinion as to whether it 
is at least as likely as not that any of 
the current diagnoses are related to any 
in-service gastrointestinal diagnoses.  
The examiner must specifically discuss 
the Veteran's in-service diagnoses of 
viremia and gastroenteritis, as well as 
stomach and digestive problems, and the 
post-service treatment records from 2007.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

2.	Schedule the Veteran for a VA 
neuropsychological examination to 
determine the following:

a)	Is it at least as likely as not that 
the Veteran has a neuropsychological 
disability manifested by memory loss 
and concentration problems?

b)	If yes, is it at least as likely as 
not that the Veteran's 
neuropsychological disability is in 
any way the result of active service, 
including the head injury the Veteran 
sustained during active service, or 
had its onset during active service?  

c)	If not, is it at least as likely as 
not caused or aggravated by the 
Veteran's service-connected coronary 
artery disease or service-connected 
depression?

All indicated tests and studies should be 
performed. The claim folder must be sent 
to the examiner for review in conjunction 
with the examination.  The examiner must 
accept as fact that the Veteran suffered 
head trauma while serving in Vietnam.

All opinions expressed must be supported 
by complete rationale.

If the examiner feels that the requested 
opinion cannot be rendered without 
resorting to speculation, the examiner 
should state whether the need to 
speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or 
the examiner does not have the needed 
knowledge or training).

3.	Thereafter, any additional development 
should be conducted.  If either of the 
benefits sought on appeal remain denied, 
issue the Veteran and his representative 
a supplemental statement of the case and 
allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


